Exhibit 99.6 July 25, 2013 To: SilverCrest Mines Inc. British Columbia Securities Commission Alberta Sccuritics Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Sccuritics Office Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: I, Nick Michael, BS, MBA, do hereby consent to the public filing of the technical report prepared for SilverCrest Mines Inc. (the “Company”) entitled “Santa Elena Expansion Pre-Feasibility Study and Open Pit Reserve Update" dated July 25,2013 (the "Technical Report”), and to extracts from, or a summary of, the Technical Report in the news releases of the Company dated May 29,2013 and July 25,2013 (the "News Releases”). I also confirm that I have read the News Releases and that it fairly and accurately represents the information in the Technical Report for which I am responsible.
